Citation Nr: 1242534	
Decision Date: 12/12/12    Archive Date: 12/20/12

DOCKET NO.  11-11 923	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Fort Harrison, Montana


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.

2.  Entitlement to service connection for tinnitus.


ATTORNEY FOR THE BOARD

C. Ferguson, Counsel


INTRODUCTION

The Veteran had active service from November 1950 to November 1952.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2010 rating decision by the above Department of Veterans Affairs (VA) Regional Office (RO).  

This case was previously remanded in August 2011 and January 2012 for further evidentiary development and is now ready for disposition.  

Due to the Veteran's advanced age, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2012).  38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  A preponderance of the evidence is against a finding that the Veteran's current bilateral hearing impairment is related to his period of active military service, to include acoustic trauma therein, and against a finding that sensorineural hearing loss, as an organic disease of the nervous system, was manifested to a compensable degree within one year after separation from service.  

2.  A preponderance of the evidence is against a finding that tinnitus is due to any incident or event which arose during active military service, to include any acoustic trauma sustained therein, or that tinnitus as an organic disease of the nervous system was manifested to a compensable degree within one year after separation from active service.  


CONCLUSIONS OF LAW

1.  Bilateral hearing loss was not incurred in or aggravated by service and may not be presumed to have been incurred in service.  38 U.S.C.A. §§ 1101, 1110, 1112, 5103, 5103A (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309 (2011). 

2.  Tinnitus was not incurred in or aggravated by service and may not be presumed to have been incurred in service.  38 U.S.C.A. §§ 1101, 1110, 1112, 5103, 5103A (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309 (2011).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced VA's duty to notify and assist claimants in substantiating their claims for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2011).

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his representative of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper notice from VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 C.F.R. § 3.159(b)(1).  This notice must be provided prior to an initial unfavorable decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  In addition, the decision of the U.S. Court of Veterans Appeals (Court) in Dingess v. Nicholson, 19 Vet. App. 473 (2006), requires more extensive notice in claims for compensation, e.g., as to potential downstream issues such as disability rating and effective date.  

If complete notice is not provided until after the initial adjudication, such a timing error can be cured by subsequent legally adequate VCAA notice, followed by readjudication of the claim, as in a statement of the case (SOC) or a supplemental SOC (SSOC).  Moreover, where there is an uncured timing defect in the notice, subsequent action by the RO which provides the claimant a meaningful opportunity to participate in the processing of the claim can prevent any such defect from being prejudicial.  Mayfield v. Nicholson, 499 F.3d 1317, 1323-24 (Fed. Cir. 2007); Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006).

The U.S. Supreme Court has held that an error in VCAA notice should not be presumed prejudicial, and that the burden of showing harmful error rests with the party raising the issue, to be determined on a case-by-case basis.  Shinseki v. Sanders, 129 S. Ct. 1696 (2009).  

Prior to the initial denial of the claims, the RO advised the Veteran of what the evidence must show to establish entitlement to service-connected compensation benefits for his claimed hearing loss and tinnitus and described what evidence that the Veteran should provide in support of his claims in notice letters sent in March 2010 and April 2010.  The RO also explained what evidence VA would obtain and make reasonable efforts to obtain on the Veteran's behalf in support of his claims.  The RO further advised the Veteran how VA determines the disability rating and effective date once service connection has been established, which satisfied Dingess notice requirements.  

Because the Veteran was provided with adequate notice with respect to his claims by way of the March 2010 and April 2010 pre-adjudication notice letters, the Board concludes that VA's duty to notify has been met, and there is no outstanding duty to inform the Veteran that any additional information or evidence is needed.  

Moreover, the Veteran was provided with copies of the above rating decision, the SOC, and the SSOCs, which include discussion of the facts of the claims, pertinent laws and regulations, notification of the bases for the decisions, and a summary of the evidence considered to reach the decisions.  

Regarding VA's duty to assist in claims development, the Board notes that the Veteran's service treatment records (STRs) are fire-related and unavailable for review in this case.  The Board is aware that when service records are unavailable through no fault of the Veteran, it has a heightened duty to assist, as well as an obligation to explain its findings and conclusions and carefully consider the benefit-of-the-doubt rule.  Washington v. Nicholson, 19 Vet. App. 362, 369-70 (2005); Cuevas v. Principi, 3 Vet. App. 542, 548 (1992); O'Hare v. Derwinski, 1 Vet. App. 365, 367 (1991).  As will be explained below, however, the Board concludes that the heightened duty to assist has been met. 

The RO requested the Veteran's STRs in March 2010.  The National Personnel Records Center (NPRC) responded that the Veteran's records were fire-related.  The Veteran was advised in the April 2010 due process letter that his service treatment records were fire-related and asked to complete and return NA Form 13055.  In May 2010, the Veteran submitted a completed NA Form 13055 but did not specify any in-service treatment for hearing problems and acknowledged in separate statements that he had sent all the records that he had available to him.  A Formal Finding on the Unavailability of Service Records was made in May 2010.  In the June 2010 rating decision and March 2011 SOC, the RO reiterated that no service medical records were available for review and described its efforts to obtain the records.  The RO further noted that its decision would be reconsidered if the records were located at a later date.  

Therefore, in light of the foregoing actions, the Board finds that further efforts to obtain the Veteran's missing service records would be futile and the duty to notify the Veteran of VA's inability to obtain records, as outlined in 38 C.F.R. § 3.159(e), was satisfied.  It is notable, however, that the Veteran has stated that he did not seek treatment for hearing problems during service.  Therefore, even if his STRs were available, it is not likely that they would contain any evidence to support the Veteran's claims.  

The Board additionally notes that the claims file contains all available evidence pertinent to these claims.  VA has requested records identified throughout the claims process.  The Veteran was given appropriate notice of his responsibility to provide VA with any treatment records pertinent to his claimed disorders and the record contains sufficient evidence to make a decision on the claims.  Pertinent post-service treatment records adequately identified as relevant to the Veteran's claims have been obtained, to the extent possible, or otherwise submitted and are associated with the record.  Treatment records found in the Veteran's Virtual VA folder have been initially considered by the agency of original jurisdiction (AOJ).  Moreover, the Veteran has submitted several lay statements in connection with his claims and during the course of his appeal.  

The Board would like to note that the case law does not lower the legal standard for proving a claim for service connection in such circumstances, but rather increases the Board's obligation to evaluate and discuss in its decision all of the evidence that may be favorable to the claimant.  See Russo v. Brown, 9 Vet. App. 46 (1996).  

In August 2011, the Board remanded the claims in order to obtain clarification from the Veteran regarding whether he is in receipt of Social Security disability benefits and to obtain a supplemental medical opinion due to the inadequate rationale provided for the May 2010 medical opinion.  

Pursuant to the Board's remand, the Veteran was asked to tell VA if he is in receipt of Social Security disability benefits.  See August 2011 letter from the AMC.  He responded that he received retirement only and did not receive any Social Security disability.  For these reasons, there was no need to request records from the Social Security Administration and no such request has been made.

A supplemental medical opinion was obtained in August 2011 pursuant to the Board's remand.  As mentioned above, the Veteran had previously been afforded with a medical examination in May 2010 in connection with his claims.  The examination reports have been reviewed and, collectively, include all relevant findings necessary to evaluate the claim adjudicated herein.  The August 2011 report includes a medical opinion on the likelihood that the Veteran's claimed hearing loss and tinnitus are related to service that is supported by adequate rationale.  The reviewing physician considered the documentation of record, to include lay statements and medical evidence.  The reviewing physician further provided sound rationale for his conclusions.  For these reasons, we find that the August 2011 medical opinion is adequate.      

In January 2012, the Board again remanded the claims in order to obtain VA treatment records pertaining to the Veteran's treatment for hearing loss and/or tinnitus from July 1999 to the present through the VA Montana Healthcare System and from August 2008 to the present at the VA Medical Center (VAMC) in Spokane, Washington.  Upon review, we note that pertinent records dated from 1999 to 2011 through the VA Montana Healthcare System were obtained and are located in the Veteran's Virtual VA folder.  However, the Spokane VAMC responded that the facility had no records retrievable for the Veteran, and a Formal Finding of Unavailability of those records was made in April 2012.  The Veteran was notified of the unavailability of Spokane VAMC records in an April 2012 letter and advised to send any information or evidence as soon as he could.  The Veteran did not respond to the letter.   

The Veteran has not made the RO or the Board aware of any other evidence relevant to his appeal that needs to be obtained.  Based on the foregoing, the Board finds that all relevant facts have been properly and sufficiently developed in this appeal and no further development is required to comply with the duty to assist the Veteran in developing the facts pertinent to the claims adjudicated herein.  The Board further finds that there has been compliance with its prior remands.  In view of the foregoing, the Board will proceed with appellate review.

II.  Service Connection

The Board has thoroughly reviewed all the evidence in the record.  Although we have an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, all of the evidence submitted by the Veteran or on his behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must review the entire record, but does not have to discuss each piece of evidence).  

The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claims.  The Veteran must not assume that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law requires only that the Board address its reasons for rejecting evidence favorable to the veteran).

In the present case, the Veteran essentially contends that his current bilateral hearing loss and tinnitus were caused by acoustic trauma sustained during his period of active service in the United States Army.  He asserts that his exposure to the loud noise of weaponry during qualifications caused his hearing problems.  See March 2010 VA Form 21-4138.     

Service connection may be granted for disability or injury incurred in or aggravated by active service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303(a).  As a general matter, service connection for a disability on the basis of the merits of such claim requires (1) the existence of a current disability; (2) the existence of the disease or injury in service, and; (3) a relationship or nexus between the current disability and any injury or disease during service.  Hickson v. West, 12 Vet. App. 247, 253 (1999), citing Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd, 78 F.3d 604 (Fed. Cir. 1996).  

If a condition noted during service is not shown to be chronic, then generally a showing of continuity of symptoms after service is required for service connection.  38 C.F.R. § 3.303(b).  Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 U.S.C.A. § 1113(b); 38 C.F.R. § 3.303(d).  

In addition, the law provides that, where a veteran served ninety days or more of active service, and certain chronic diseases, such as organic diseases of the nervous system (e.g., sensorineural hearing loss and tinnitus), become manifest to a degree of 10 percent or more within one year after the date of separation from such service, such disease shall be presumed to have been incurred in service, even though there is no evidence of such disease during the period of service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309(a).  While the disease need not be diagnosed within the presumption period, it must be shown, by acceptable lay or medical evidence, that there were characteristic manifestations of the disease to the required degree during that time.  Id.

For purposes of applying VA laws, impaired hearing is considered a disability when the auditory threshold in any of the frequencies at 500, 1000, 2000, 3000, and 4000 hertz (Hz) is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies at 500, 1000, 2000, 3000, and 4000 Hz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385.  VA regulations, however, do not preclude service connection for a hearing loss which first met VA's definition of disability after service.  Hensley v. Brown, 5 Vet. App. 155, 159 (1993).  

Further, where a current disability due to hearing loss is present, service connection can be granted for a hearing loss disability where the veteran can establish a nexus between his current hearing loss and a disability or injury he suffered while he was in military service.  Godfrey v. Derwinski, 2 Vet. App. 352, 356 (1992).

Lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  Lay persons can also provide an eye-witness account of an individual's visible symptoms.  See Davidson v. Shinseki, 581 F.3d 1313 (2009) (noting that a layperson may comment on lay-observable symptoms).

In rendering a decision on appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  See Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990). 

Competency of evidence differs from weight and credibility.  The former is a legal concept determining whether testimony may be heard and considered by the trier of fact, while the latter is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify").

In this case, the evidentiary record shows that the Veteran currently suffers from a bilateral hearing impairment as defined by VA regulation.  When the Veteran underwent an audiological examination in May 2010, he demonstrated pure tone thresholds, in decibels, as follows:  




HERTZ



500
1000
2000
3000
4000
RIGHT
40
50
65
70
70
LEFT
40
50
65
75
70

Speech recognition scores with the Maryland CNC Test were 90 percent for the right ear and 92 percent for the left ear.  

There is no indication that the audiometric results reported in the VA audiological examination report are unreliable or otherwise inadequate.  Thus, the above evidence establishes a diagnosis of a current bilateral hearing impairment as defined by 38 C.F.R. § 3.385.  

The evidentiary record also shows current tinnitus.  Specifically, the Veteran told the May 2010 audiological examiner that he had constant ringing in both ears.  The Veteran is considered competent to report the presence of tinnitus, and there is no indication from the record that his account of current tinnitus is not credible.  See Charles v. Principi, 16 Vet. App. 370, 374 (2002) ("ringing in the ears is capable of lay observation").  Thus, the presence of current tinnitus is also established.  

Because the medical evidence establishes that the Veteran has a current diagnosis of bilateral hearing impairment and of tinnitus, the Board will next consider whether the evidentiary record supports in-service incurrence.

As stated above, the Veteran's service treatment records are fire-related in this case and, therefore, unavailable for review.  However, the Veteran has competently reported being exposed to loud noise from weaponry during his period of service.  The Board finds that the Veteran's competent lay account of having been exposed to military noise is consistent with the circumstances of his service, and is, therefore, deemed credible.  

However, the preponderance of the evidence weighs against a finding that the Veteran's current hearing loss and tinnitus are related in any way to his period of active military service, to include in-service noise exposure, or that sensorineural hearing loss or tinnitus manifested to a compensable degree within the first post-service year. 

Although, as noted above, the Veteran's STRs are fire-related, it is notable that he has not alleged that he sought treatment for hearing problems in service.  Instead, he has denied ever having received treatment for hearing problems in service and has indicated that he first sought medical treatment for hearing problems in 2003, fifty one years after service.  See March 2010 VA Form 21-4138 (Veteran wrote that he "finally" went to have his hearing checked in 2003); see also March 2010 VA treatment note (Veteran stated that he never had any medical treatment in service except for a cold when reporting history of hearing problems).  

The first evidence referable to an auditory disorder and included in the record is dated in 2003, approximately 51 years after separation from active service.  The Veteran has acknowledged that this was the first time he ever sought medical treatment for hearing problems.    

While the Veteran has asserted that his hearing problems began during service, he has provided inconsistent statements regarding a continuity of symptomatology since service.  

For example, at the May 2010 VA audiological examination, the Veteran told the examiner that he had experienced constant tinnitus in both ears since 1950.  

The Veteran's wife also wrote in a May 2010 statement that the Veteran has been unable to hear on the phone and has been hard of hearing since military service.  

However, in March 2010, the Veteran told his VA medical provider that his hearing loss started "within a year or so" after getting out of the service.  This statement clearly contradicts the statements above.    

Then, in May 2010, he wrote that his hearing loss and tinnitus existed from the "late 50s" to the present.  This statement indicates that the Veteran's hearing problems began several years after separation from active service.  See VA Form 21-4138.  While, in the very next sentence, he stated that he had experienced ringing in the ears and hearing loss since the 1950s when he was in the service, he again wrote in the same statement that he has had hearing problems since the late 1950s.  Such contradictory statements do not provide any credible support for the Veteran's assertion that his hearing problems began in service and he has experienced a continuity of symptomatology since service.  

Furthermore, the Board observes that the Veteran specifically denied having tinnitus in September 2004, which contradicts his assertion at the VA audiological examination that he has experienced constant tinnitus in both ears since 1950.  It is notable that the medical provider did note that the Veteran had some chronic hearing loss at that time; however, the Veteran made absolutely no mention of his period of active service.  

Thus, despite the unavailability of service treatment records in this case, the Veteran has acknowledged that he did not receive any medical treatment for hearing problems until 2003, more than five decades after service.  Although he has alleged a continuity of hearing loss and tinnitus symptomatology since service, he has provided inconsistent statements regarding the onset of such problems during the course of this appeal and even denied having tinnitus when seeking medical treatment through VA in 2004 (i.e., approximately six years before filing the current claim).  He made no allegation of having experienced hearing problems since service until filing the current claim in March 2010.  For these reasons, we do not find the Veteran's account of having had hearing problems since service, or his vague reference to having had hearing loss "within a year or so" of service, to be credible evidence and afford it no probative value.  

Regarding the statement provided by the Veteran's wife, the Board notes that she married the Veteran in 1954, but it is not known when they met.  Regardless, even accepting her report that the Veteran has had difficulty hearing, she is not competent to link that to his military service, and the medical evidence, discussed below, that the conditions are not linked far outweigh her statements.  

Also, regarding the statement provided by the Veteran's fellow service member, B.B, it is notable that he stated that he recalled that one's ears would ring for hours after sessions of firing.  However, he did not state that he was aware of any hearing difficulties specifically experienced by the Veteran during service or any time thereafter.  Therefore, his statement does not provide any support for the Veteran's assertion of continuity of symptomatology since service.  

Moreover, the competent medical opinion evidence of record does not support a finding that there is a nexus relationship between the Veteran's claimed hearing loss and tinnitus and service.

As stated above, the Veteran was provided with a VA audiological examination in May 2010 in connection with his claims.  Although the examining audiologist provided a medical opinion at that time, it was determined to be inadequate.  For that reason, the Board remanded the claims in August 2011 for a supplemental medical opinion.

In August 2011, a VA reviewing physician concluded that it is less likely than not that the Veteran's bilateral hearing loss and tinnitus were due to or caused by noise exposure in service, based on his review of the record and prior examination and interview of the Veteran at the May 2010 VA audiological examination.  He reasoned that the first time hearing loss was documented was in 2003, many years after leaving service.  He also noted that tinnitus was first mentioned in 2010, also many years after service.  This is consistent with the documentation of record.

The reviewing physician further explained that hearing loss and tinnitus due to acoustic trauma are not a chronically progressive condition once the offending noise source has been eliminated.  He noted that, as one aged, hearing due to presbycusis

continued to degrade and was evident as age advanced.  He then noted that the Veteran, his wife, and a friend indicated that the Veteran had been hard of hearing but that this did not directly imply that the condition was due to events of military noise exposure.  He wrote that exposure to either impulse sounds or continuous exposure can cause a temporary threshold shift, which disappeared in 16 to 48 hours after exposure to loud noise.  He also noted that continuous exposure to loud noise can also damage the structure of the hair cells resulting in hearing loss and, if hearing does not recover completely from a temporary threshold shift, a permanent hearing loss exists.  

He then commented that the Veteran did not seek medical attention or mention his hearing loss or tinnitus until 2003 and, consequently, it is less likely than not that his hearing loss and tinnitus were due to noise exposure in the service.  He added that the Veteran's current audiogram was consistent with presbycusis and did not show the pattern consistent with acoustic trauma, namely a "notch" at higher frequencies.   He then wrote that it was less likely than not that the Veteran's current hearing and tinnitus started while in service or within the first post-service year and continued to progress to the current level because hearing loss due to acoustic trauma did not continue once the offending noise was removed.  He then noted that he would have to resort to mere speculation to address whether the Veteran had tinnitus in the 1950s; however, he did acknowledge that it was possible to develop transitory tinnitus and hearing loss after exposure to loud noise or other acoustic trauma.  However, such a condition did not imply that permanent hearing loss or tinnitus would be the result.  He stated that the ears are able to heal and prevent permanent damage.  Once healed, the hearing apparatus would not be predisposed to developing hearing loss and tinnitus at a later date.  He next explained that further degradation in hearing or development of tinnitus would therefore be due to other factors and not to noise exposure in the distant past.  He noted that it was less likely than not that the Veteran's tinnitus was due to military noise exposure because the Veteran denied tinnitus in 2000 and 2004.

Although the 2000 treatment record referenced by the reviewing physician in his opinion is not of record, the medical opinion is not rendered inadequate as a result.  The treatment record documenting the Veteran's 2004 denial of tinnitus, also mentioned by the physician, is included in the Veteran's Virtual VA folder.  Thus, the reviewing physician's observation that the Veteran denied having tinnitus many years after service is, in fact, shown by the current record.  The fact that the Veteran's 2000 denial of tinnitus is not included in the record is of no consequence as its presence would only serve to provide further support for the observation that the Veteran denied having tinnitus many years after service and years before filing the current claim.  For these reasons, we find that the medical opinion is adequate and no further medical opinion is needed.       

Although the Veteran has asserted that he currently suffers from a bilateral hearing impairment and tinnitus due to in-service noise exposure, the Board affords the opinion provided by the reviewing physician more probative value than the Veteran's lay assertion.  The physician, unlike the Veteran, has medical expertise and is able to render a competent opinion regarding the likelihood that the claimed disorders are related to service.  Also, his opinion is based on review of the record, refers to relevant documentation contained in post-service treatment records, and considers the findings of the Committee on Noise-Induced Hearing Loss and Tinnitus Associated with Military Service from World War II to the present: Medical Follow-up Agency.  Furthermore, the medical opinion is the only adequate and probative medical opinion of record.  It is supported by sound rationale.  While the Veteran is competent to report the onset of his hearing problems, he is not competent to render an opinion regarding their etiology.  Moreover, due to the inconsistencies discussed above, his report of having experienced a continuity of hearing loss and tinnitus symptomatology since service is not found to be credible, as explained above.   For these reasons, the reviewing physician's medical opinion far outweighs the Veteran's unsupported lay assertion that his hearing problems are related to active service.   

For the foregoing reasons, the preponderance of the evidence weighs against the award of service connection for either disorder either on a direct basis or on a presumptive basis as a chronic disease.  Service connection for hearing loss and tinnitus is, therefore, denied.  

While the Veteran and his wife have repeatedly asserted that other service members from the Veteran's unit who reportedly fired the same weaponry are in receipt of VA disability compensation benefits for hearing loss and/or tinnitus and do not understand why the Veteran is not also entitled to such benefits, VA considers the merits of each claim on a case-by-case basis and the facts of one case often differ from the facts of another.  In this Veteran's case, we regret that the facts presented do not support the award of service connection for reasons explained above.     

In reaching these conclusions, the Board notes that, under the provisions of 38 U.S.C.A. § 5107(b), the benefit of the doubt is to be given to the claimant in cases where there is an approximate balance of positive and negative evidence in regard to a material issue.  The preponderance of the evidence, however, is against the Veteran's claims in this case, and that doctrine is not applicable.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Entitlement to service connection for bilateral hearing loss is denied.

Entitlement to service connection for tinnitus is denied.



____________________________________________
MICHELLE L. KANE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


